Citation Nr: 0934406	
Decision Date: 09/14/09    Archive Date: 09/23/09	

DOCKET NO.  05-21 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for right piriformis syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The Veteran had active military duty from January to May 
1993, and from January 2003 to January 2004.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, that granted service 
connection for right hip tendinitis with a 20 percent 
evaluation.  In June 2005, the RO recharacterized the 
Veteran's right hip disorder as right piriformis syndrome 
with a 30 percent evaluation made effective from January 
2004.

In January 2008, the Board remanded the appeal for additional 
development, including orthopedic and neurological 
examinations to determine whether and to what extent there 
might be any neurological involvement with the Veteran's 
service-connected right hip disorder.  All action requested 
on remand was completed, and the case is now ready for 
appellate review.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  The Veteran's right hip disorder is manifested by 
symptoms of chronic pain and impairment, but there is no 
significant limitation of motion, fracture of the surgical 
neck of the femur with false joint, or a hip flail joint, and 
a preponderance of the evidence is against a finding that 
there is significant limitation of function with repeated use 
or during flare ups, and is also against a finding of any 
separate neurological impairment attributable to the 
Veteran's service-connected right hip disability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
right piriformis syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5250-5255 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

Recently, the Court held that for an increased rating claim, 
VCAA notice should include notice that evidence of increased 
severity of the disorder or of greater interference with work 
or activities of daily life is required to support a claim 
for increased evaluation; that it include at least general 
notice of more particularized bases of granting increased 
evaluations where, as here, particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples of 
the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores, 22 Vet. App. 37 (2004).

However, for initial rating claims, where service connection 
has been granted and the initial rating has been assigned, 
the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required since the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
any defect as to notice is nonprejudicial.  See Dingess, 19 
Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. 
May 19, 2008) (where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements).  In line with the above 
reasoning, Vazquez does not apply to the initial rating 
claims on appeal because VA's VCAA notice obligation was 
satisfied when the RO granted the Veteran's claim for service 
connection.  22 Vet. App. 37 (2007).
 
In any event, the Veteran was provided formal VCAA notice by 
letter dated in November 2003 prior to the issuance of the 
rating decision now on appeal as well as a subsequent letter 
dated in March 2006.  These communications informed him of 
the evidence necessary to substantiate his claim for service 
connection, the evidence he was responsible to submit, the 
evidence VA would collect on his behalf, and advised he 
submit any relevant evidence in his possession.  The rating 
decision on appeal granted his service connection claim, but 
the Veteran disagreed with the assigned evaluation.  The 
March 2006 letter as well as subsequent communications from 
the RO informed the Veteran of the manner in which VA assigns 
disability evaluations and effective dates.  Thus, he has 
been provided subsequent VCAA notice.

During the lengthy pendency of this appeal, the Veteran's 
service treatment records, and records of his treatment with 
VA, including multiple VA examinations have been collected 
for review.  On remand, the Veteran was provided 
contemporaneous VA orthopedic and neurological examinations 
with specific questions asked and answered consistent with 
VCAA at 38 U.S.C.A. § 5103A(d).  The Board finds that the VA 
examinations obtained in this case is more than adequate, as 
they are predicated on a full reading of the private and VA 
medical records in the Veteran's claims file.  They consider 
all of the pertinent evidence of record including the 
statements of the appellant, and provide a complete rationale 
for the opinion stated, relying on and citing to the records 
reviewed.  Furthermore, they provide sufficient findings in 
which to rate the Veteran's service connected right hip 
disability.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  

All known relevant evidence has been collected for review and 
the notice and assistance requirements of VCAA are satisfied.  
38 U.S.C.A. § 5103, 5103A, 5107; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


Legal Criteria

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which evaluation shall be applied, 
the higher evaluation will be assigned if the disability more 
nearly approximates the criteria required for that rating, 
otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The basis of disability evaluations is the ability of 
the body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  This 
is the rule regarding analogous ratings.  38 C.F.R. § 4.20.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part or 
all of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or due to pain supported by 
adequate pathology.  38 C.F.R. § 4.40.

Regarding the joints, factors of disability reside in 
reductions of their normal excursions of movements in 
different planes.  Inquiry will be directed to consideration 
of more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, deformity or atrophy of disuse, instability of 
station, disturbance of locomotion, interference with 
sitting, bending and weight-bearing.  38 C.F.R. § 4.45.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of higher 
evaluations based upon functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran's right hip disability has been rated by analogy 
to impairment of the femur involving malunion with marked hip 
disability, which warrants a 30 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5255.  The next higher 60 
percent evaluation under this code would require clinical 
evidence of a fracture of the surgical neck of the femur with 
a false joint, or would require clinical evidence of fracture 
of the shaft or anatomical neck of the femur with nonunion of 
the bones, without loose motion, with weightbearing preserved 
with the aid of a brace.  Id.

A higher 40 percent evaluation would also be warranted if 
there was evidence that the Veteran's right hip disability 
resulted in limitation of flexion to only 10 degrees (of a 
possible 125 degrees).  38 C.F.R. § 4.71a, Diagnostic 
Code 5252.  Higher evaluations are also warranted for 
favorable, intermediate and unfavorable ankylosis (complete 
bony fixation) of the hip joint itself.  38 C.F.R. § 4.71a, 
Diagnostic Code 5250.  An 80 percent evaluation is warranted 
if there is evidence of a flail joint of the hip.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5254.  Additionally, the Rating 
Schedule also provides for additional neurological 
evaluations under various other diagnostic codes if service-
connected disability is shown to have resulted in 
neurological impairments.  


Analysis

Service treatment records show that the Veteran underwent a 
Medical Board examination in October 2003.  He was diagnosed 
with various conditions including right piriformis syndrome 
with hip and buttocks pain.  

Prior to his discharge from active duty, the Veteran was 
afforded a VA compensation and pension examination in 
December 2003.  He complained of pain in his right hip to his 
knee.  He reported a history of pulling his right groin in 
March 2003 while on a 4 mile run.  He described black and 
blue areas from his right groin to his knee.  While X-rays 
revealed a calcified area in the right pelvis; the examiner 
observed that the Veteran's reported pain and tenderness was 
at a different area, the right sacroiliac area.  The Veteran 
had gluteal pain from his hip to his knee.  On examination, 
the right hip flexed from 0 to 90 degrees at which point the 
Veteran had pain and could not go any further.  There was 
pain with abduction of 30 degrees and abduction of 30 
degrees.  The Veteran had 30 degrees of external rotation and 
20 degrees of internal rotation.  All range of motion was 
painful in these motions.  There was moderate lack of 
endurance, but no lack of coordination of the right hip.  The 
examiner observed that despite pain with motion, there was no 
localized tenderness.  X-rays of the hip were negative.  The 
examiner noted that the Veteran more likely than not, had 
underlying tendonitis and bursitis of the right hip.  

The Veteran was subsequently awarded service connection for 
right hip tendinitis in a July 2004 rating decision with a 20 
percent evaluation effective from the date of the Veteran's 
separation from service in January 2004.  This decision was 
based on direct findings made during service.  In June 2005, 
characterization of the Veteran's right hip disability was 
changed to right piriformis syndrome, and was increased to 30 
percent disabling, and also made effective back to the date 
the Veteran was separated from service.  Although this 
condition had not been identified on VA examination, it was 
the diagnosis accepted by the Veteran's military Physical 
Evaluation Board (PEB).  Since piriformis syndrome is not 
specifically listed in the Rating Schedule, the Veteran was 
provided an analogous rating to malfunction of the femur with 
marked hip disability, warranting a 30 percent evaluation.

The Veteran sought treatment for right hip pain in September 
2004.  He reported that minimal movement exacerbated his 
pain.  He denied weakness as well as bowel and bladder 
complaints.  Strength in the right lower extremity was 4/5 
with negative straight leg raise testing and normal deep 
tendon reflexes.  The examiner noted that the symptoms were 
suggestive of sciatica.  

A June 2005 VA treatment record notes that the Veteran was 
seen for treatment of his chronic right hip pain.  His pain 
was described as a 6 on a scale from 1 to 10 and was 
constant.  The Veteran slept poorly and could not get 
comfortable at night.  Examination revealed normal strength, 
deep tendon reflexes, and sensation to light touch in both 
lower extremities.  The right leg was 1/2 inch longer than the 
right and he had greater wear in his right shoe than his 
left.  Pertinent assessment was history of traumatic injury 
to the right adductor complex with walking difficulty.   

The Veteran was provided a VA orthopedic examination by a 
medical doctor in December 2005.  There were subjective 
complaints of chronic pain in and around the right buttock 
area and also in the upper right leg.  The Veteran's injuries 
during service were discussed.  Examination of the lumbar 
spine revealed normal lumbar lordosis, and the pelvis was 
symmetrical with good muscle tone without spasm.  Both lower 
limbs were equal in length and alignment was normal.  There 
was no muscle atrophy and power was satisfactory.  There was 
no evidence of incoordination, weakness or fatigability, and 
functional loss due to subjective complaint of pain was 
absent.  X-ray studies of the lumbar spine, pelvis and SI 
joints were normal.  Electrodiagnostic studies of the right 
lower limb were also interpreted as normal.  There were 
normal motor conduction studies of the right peroneal nerve, 
normal right surreal conduction study with normal 
electromyogram of the right leg.  The diagnosis was only 
piriformis syndrome, by history.  

Pursuant to the Board's remand, the Veteran was provided a VA 
orthopedic examination in January 2009, which included a 
review of the claims folder.  The history during service 
included a groin muscular tear involving the right hip, with 
later onset of significant pain with ecchymosis in the medial 
right thigh region.  There was also subsequent development of 
heterotrophic ossification in the area of the adductor brevis 
tendon insertion.  The principal subjective complaint was 
chronic pain with radiation to the right leg.  The Veteran 
had been employed for some time as an officer for the State 
courts, and he reported no formal restrictions associated 
with that employment.  He did not use any ambulatory 
assistive device or brace.  There had been no orthopedic 
surgery for the right groin or hip problems.  He had 
undergone a right hernia repair.  He denied history of 
fracture, dislocation, or recurrent subluxation 
(instability).  

Physical examination noted the Veteran could perform a full 
standing squat to full flexion, but did require the use of 
his hands to rise.  Repetitive motion testing resulted in no 
measured decrease in range of motion.  In the area of injury, 
there was no observed swelling, erythema, or atrophy.  There 
was no tenderness to palpation over the greater trochanter.  
Flexion was from 0 to 120 (of a possible 125) degrees, 
extension of 0 to 30 degrees, abduction of 0 to 45 degrees, 
adduction of 0 to 25 degrees and external rotation limited at 
0 to 55 degrees, internal rotation 0 to 40 degrees.  There 
was pain at the end point in all extremes of motion.  The 
Veteran's standing posture was normal.  There was no 
ankylosis.  There was moderate pain with passive motion, 
again at the end of movement.  Muscle strength tested at 4 
plus/5 to the right lower extremity in hip flexion, 
extension, knee flexion and extension, dorsiflexion, plantar 
flexion and extensor hallucis longus function.  The examiner 
specifically noted "poor effort is elicited."  Deep tendon 
reflexes were 2 plus/4, sensation was intact at L2 through S3 
dermatomes, and there were no pathologic reflexes.  X-ray 
studies were significant for heterotrophic bone formation 
just distal to the pubic tubercle on the right hemipelvis 
which was consistent with the previous groin pull, and 
heterotrophic ossification formation.  However, there was no 
significant degenerative changes noted in the hip joint 
proper bilaterally, and evaluation of the right femur 
revealed no osseous abnormalities.  The doctor wrote there 
was no additional loss of motion due to pain, fatigue, 
weakness or lack of endurance with repetitive use of the 
right hip.  The impression was an old healed adductor muscle 
evulsion with heterotrophic ossification in the region of the 
inductor brevis tendon.

Based on current examination and review of clinical history, 
it was the doctor's opinion that the Veteran's current 
functional condition was primarily due to neurologic problems 
and less likely than not related to the healed groin pull 
with subsequent heterotrophic ossification.  X-ray studies of 
the right hip did not support any significant internal 
derangement injury.  There were only mild functional 
limitations in motion of the right hip, no evidence of 
ankylosis and weakness in motor strength graded on the 
examination did not point specifically to any dermatomal 
distribution or nerve root distribution.  There was no 
evidence of nonunion or fracture or flail joint.

Also pursuant to Board remand, the Veteran was provided a VA 
neurological examination in April 2009, which also included a 
review of the claims folder.  The physician noted the 
Veteran's service clinical history and resultant diagnosis of 
piriformis syndrome.  Pain was largely located in the 
buttocks and did radiate to the thigh, but chiefly to the 
anterior thigh and groin.  It did not radiate down his 
posterior thigh nor down to the foot.  It was aggravated by 
activity, chiefly twisting.  The Veteran denied weakness, 
numbness or paresthesias and there had been no autonomic 
dysfunction.  The results of an EMG examination were entirely 
normal.

Examination of the lumbar region revealed diffuse but mild 
tenderness, but no tenderness to pressure over the sacroiliac 
joints.  There was no straight leg raising tenderness on 
either side nor tenderness to Patrick's maneuver.  Reflexes 
were symmetrical and 2/4 at the knees and ankles.  Strength 
was 5/5 in all muscle groups in the legs, and sensation was 
intact to touch, pin, vibration, position and double 
simultaneous stimulation.  Gait was noted to be normal.  The 
VA neurologist wrote that there was nothing to suggest 
neurologic dysfunction in this Veteran.  He wrote that a 
diagnosis of piriformis syndrome was made clinically when the 
patient's symptoms were suggestive, but the neurologist found 
neither physical nor test evidence of radicular disease.  
However, the veteran did not even fulfill this category since 
his pain was not clearly sciatic.  He suspected that the pain 
was largely musculoskeletal in origin, without neurogenic 
compromise.  He could not support a diagnosis of neuritis, 
neuralgia, and certainly not paralysis.

Upon review of all of the evidence of record including the VA 
examinations discussed in detail above and all VA outpatient 
treatment records on file, the Board concludes that a 
preponderance of the competent medical evidence on file is 
against an evaluation of the presently assigned 30 percent 
rating for the Veteran's service-connected right hip 
disability.  Although the diagnosis for right piriformis 
syndrome clearly appears to be somewhat in dispute in the 
clinical evidence on file, the Veteran has nonetheless been 
provided with an analogous rating of 30 percent which is 
localized to the anatomical area of the initial injury and 
osseous formation that is described in the Rating Schedule as 
impairment of the femur and malunion of the bones with marked 
disability of the hip.  Of course, there is not impairment of 
the femur with malunion shown in any clinical evidence on 
file.  The hip joint itself is only shown to be affected by 
minimal significant degenerative changes although 
heterotrophic bone formation just distal to the pubic 
tubercle on the right hemipelvis, consistent with a previous 
groin pull and heterotrophic ossification formation is 
certainly identified.  

Although there is clearly both subjective and objective 
evidence of pain on motion, the level of limitation of motion 
of the right hip does not warrant a higher evaluation.  
Indeed, the Veteran does not even meet the criteria for an 
award of a 10 percent evaluation for limitations of extension 
to 5 degrees under Diagnostic Code 5251, or limitation of 
flexion to 45 degrees under Diagnostic Code 5252.  He is 
certainly not shown to meet the criteria for the next higher 
40 percent evaluation which would require limitation of 
flexion of the right hip to only 10 degrees.  The most recent 
examination showed that the right hip flexed to 120 (of a 
full 125) degrees.  There is certainly not evidence of actual 
impairment of the femur with a fracture of the shaft or the 
anatomical neck with nonunion or with false joint sufficient 
for the next higher 60 percent evaluation under Diagnostic 
Code 5255, and there is certainly no ankylosis, favorable or 
otherwise sufficient for a higher evaluation under Diagnostic 
Code 5250.

The Board specifically remanded the appeal to inquire into 
whether a separate assignment for neurological impairment 
attributable to the service-connected right hip was 
warranted, and the evidence from orthopedic and neurological 
examinations and diagnostic studies simply does not warrant 
any separate neurological evaluation.  Multiple diagnostic 
testing and evaluation failed to result in any clear cut 
identifiable neurological impairment of the right leg whether 
attributable to the Veteran's service-connected right hip 
disorder or to his nonservice-connected lumbar spine.  

Reviewing all of the diagnostic codes provided for 
evaluations of disabilities of the hip and thigh at 
38 U.S.C.A. § 4.71a, Diagnostic Codes 5250 through 5255, the 
highest disability evaluation warranted is that which is 
presently assigned of 30 percent for an analogous rating for 
impairment of the femur with malunion with marked disability 
of the hip, which is principally pain on use.  No compensable 
evaluation is warranted under range of motion and the 
examinations on file do not suggest that an increased 
compensable evaluation is warranted based on findings of 
additional loss of motion due to pain, fatigue, weakness or 
lack of endurance with repetitive use of the right hip.

Finally, the Board also considered an extraschedular 
evaluation in accordance with 38 C.F.R. § 3.321(b) (2008).  
This regulation provides that in exceptional cases where 
schedular evaluations are found to be inadequate, a case may 
be referred to the appropriate VA officials for consideration 
of an extra-schedular evaluation.  The governing rule in such 
cases is a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that the regular schedular evaluation 
standards are not fairly applicable.  A review of the claims 
folder clearly shows, however, that the Veteran does not have 
frequent periods of hospitalization for his service-connected 
right hip condition, and there is not objective evidence 
which shows or suggests that the Veteran has significant 
interference with employment.  He has certainly reported that 
right hip pain interferes in his daily life including 
employment, but there is no evidence that he routinely loses 
work, or has work restrictions, or is in jeopardy of losing 
his employment as a result of his service-connected right hip 
disability.  Under these circumstances, referral for an 
extraschedular evaluation is certainly not warranted because 
the analogous rating provided the Veteran is certainly 
adequate and in line with the chronic symptoms which are 
objectively documented in the claims folder, symptoms 
consistent with an impaired femur with malunion of the bone 
with marked disability of the hip.  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
right piriformis syndrome is denied.


	                        
____________________________________________
	DAVID L. WIGHT
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


